DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102017126624, filed on 11/13/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references contained within the information disclosure statement is being considered by the examiner.

Drawings
Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings 
To further clarify, paragraph [0079] of the published specification states that “FIG. 12 is a schematic that illustrates the use of varied laser parameters when irradiating near-contour regions” (emphasis added).  This disclosure is mirrored in paragraph [0129] of the published specification that discusses varied laser powers.  Paragraph [0052] of the published specification reads “the well-known concept of the ‘shell-core strategy’, the component is divided into a shell region and a core region, whereby these two areas can be parameterized (completely) independently” (emphasis added).  Further, paragraph [0053] of the published specification states that “there is no need for a separately parameterizable ‘shell region, in contrast to the conventional ‘shell-core strategy’”.  In view of the above, it appears to the Examiner that the Fig. 12 is directed toward the conventional ‘shell-core strategy’ and should be appropriately identified.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  Specifically, the element of “a layer-based irradiation process”, as recited in claim 1, is being interpreted to read on the subject matter from paragraph [0003] of the published specification, which states “as selective laser melting (SLM) or powder bed fusion … Laser-Metal-Fusion (LMF) systems”.
Further, the limitation that recites “wherein the density is given by the number of irradiated layers in a direction normal to the powder layers per unit length”, as recited in claim 1, is interpreted to be read on Fig. 4A.  In other words, there are a lower number of irradiated powder layers in the shell region, as compared to the core region.

    PNG
    media_image1.png
    455
    628
    media_image1.png
    Greyscale

th layer”, as recited in claim 4, is interpreted to include 0 and 1.
In addition, the term “energy input”, as recited in claim 5, is interpreted to read on the subject matter directed in page 8, line 20.  Specifically, the Examiner takes the position that energy input is to correspond with volume energy, which is defined by the following formula:

    PNG
    media_image2.png
    32
    669
    media_image2.png
    Greyscale

It appears that the aforementioned formula allows for different regions to have the same laser power while having different energy input, as recited in claim 5.  “Energy input”, as recited in claim 17, has also been interpreted in similar fashion as claim 5.
Regarding claim 7, which depends upon claim 1, the embodiment of claim 7 requires “a shell region adjacent to the core region”.  This runs contrary to the limitation of claim 7 that recites “a shell region, to which no adjacent core region is assigned in the layer plane direction”.  For the purposes of examination, the limitation of claim 7 will be interpreted to read on the bottom surface of the three-dimensional component.
Moreover, the terms “an upskin zone, a downskin zone, and or an inskin zone”, as recited in claim 12, to read on the subject matter directed toward paragraph [0004] of the published specification, which reads “[t]hese regions, also upskin regions (shell regions on the side of the laser beam that is incident), downskin regions (shell regions on the side away from the laser beam), and sideskin (or inskin) regions (shell regions that extend essentially along the direction of the laser beam)” (emphasis added).
Furthermore, it appears that the subject matter of claim 15 is directed toward Fig. 5A and paragraph [0103] of the published specification.
Regarding claim 18, the limitation that recites “wherein the irradiation fields of a layer, which are cut by the contour of the layer” will be interpreted to be referring to the “second subgroup of layers in the region of the overhang structure an irradiation of the powder is planned only up to a distance from the contour”.  Further, the Examiner takes the position that a person of ordinary skill in the art would understand that irradiation fields cannot be “cut” by a contour.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “random algorithm” in claims 13-14; “control unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Regarding claim 13, the Examiner asserts that “algorithm” to be a generic placeholder.  Further, the Examiner takes the position that the generic placeholder is modified by functional language (i.e., “a random algorithm … assigning transition parameters in an angular range around a predetermined angle”).  Moreover, the generic placeholder is not modified by acts for performing the claimed function.  A review of the instant specification failed to provide sufficient details as to the acts for performing the claimed function.  
Claim 14 recites substantially similar language and is similarly interpreted as claim 13.
Regarding claim 19, the Examiner asserts that “unit” to be a generic placeholder.  Further, the Examiner takes the position that the generic placeholder is modified by functional language (i.e., “a control unit that … controls the manufacturing of the three-dimensional component”).  Moreover, the generic placeholder is not modified by sufficient structure.  A review of the instant specification provides sufficient details as to the structure the Applicant intends to correspond with the “control unit”.  For example, paragraph [0064] of the published specification states “[t]he computer programs/computer program computer, e.g., by a computer-implemented control unit for operating a manufacturing device for generative manufacturing of a three-dimensional component” (emphasis added).  Therefore, the Examiner has interpreted the “control unit” to read on a computer.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
MPEP 2181 states “[f]or a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).”  In the instant case, the specification is completely silent regarding details concerning the “random algorithm”.
Additionally, MPEP 2181 states “[w]hen a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).”
Claim 14 recites substantially similar language and is rejected for similar reasons.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the energy input".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear if the recited energy input is referring to “a core energy input”, as recited in claim 2, or a different energy input.
Regarding claim 6, it is unclear if “an irradiated powder layer” is referring to the irradiated powder layers, as recited in claim 1.  For the purposes of examination, this layer will be interpreted to read on the same irradiated powder layers as previously introduced.
Regarding claim 6, it is unclear if “a common irradiation process” is referring to “a layer-based irradiation process”, as recited in claim 1, or a different irradiation process.
Regarding claim 7, it is unclear if “a core region” is referring to the core region, as recited in claim 1.  For the purposes of examination, this core region will be interpreted to read on the same core region as previously introduced.  Additionally, it is unclear if “a shell region” is referring to the shell region, as 
Regarding claim 8, it is unclear if “an applied powder layer” is referring to the irradiated powder layer, as recited in claim 1.  For the purposes of examination, this layer will be interpreted to read on the irradiated powder layer prior to the irradiation.
Regarding claim 9, it is unclear if “a thickness” is referring to the thickness as previously introduced in claim 8, or a different thickness.  For the purposes of examination, this element would be interpreted to read on the same thickness.
Claim 10 recites the limitation "the irradiated area".  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “a layer” is referring to the “irradiating layers”, as recited in claim 1, or a different layer.  Moreover, it is unclear if “successive layers” are referring to the “irradiating layers”, as recited in claim 1, or a different layer.  
Regarding claim 10, it is unclear how “a contour from the irradiated area”, “the contour of the three-dimensional component”, and “the respective contour of the three-dimensional component” are related.
Regarding claim 11, it is unclear if “a density of irradiated powder layers” is referring to “a density of irradiated powder layers in the shell region”, as recited in claim 1 or a different element.  Additionally, it is unclear if “within a layer” is 
Regarding claim 12, it is determined that “a section” to be indefinite.  Specifically, it is unclear if “a section” is referring to a section of the shell region, a section of the core region, or some other element.  
As discussed above, claim 13 limitation “random algorithm ... assigning transition parameters in an angular range around a predetermined transition angle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 15, the claim element “in the second subgroup of layers in the region of the overhang structure an irradiation of the powder” is unclear.  Specifically, it is unclear if “the region of the overhand structure an irradiation of the powder” is referring to the previously introduced irradiation of the powder or a different element.
Claim 17 recites the limitation "the core region".  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 17 recites the limitation "the shell region".  There is insufficient antecedent basis for this limitation in the claim.  Moreover, claim 17 recites the limitation "the near-contour region".  There is insufficient antecedent basis for this limitation in the claim.  
The term "near-contour region" in claim 17 is a relative term which renders the claim indefinite.  The term "near-contour region" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 18, the limitation that recites “wherein the irradiation fields of a layer” is unclear.  Specifically, it is unclear if “a layer” is referring to the “a layer”, as recited in claim 17, or a different element.  Further, claim 18 mentions 
Additionally, claim 18 recites the limitation "the inner region".  There is insufficient antecedent basis for this limitation in the claim.   Regarding claim 18, the limitation that recites “a reduced input in the region of those irradiation fields” is unclear.  Specifically, it is unclear what region this limitation is referring to (i.e., inner region, core region, shell region, or the region of the overhang structure).  Further, it is unclear if the limitation that recites “which are cut by a contour of a layer” is referring to the previously recited limitation that reads “which are cut by the contour of the layer”.
Regarding claim 18, which depends upon claim 17, the embodiment of claim 18 requires “as a whole with the energy input of the core region”.  This runs contrary to the limitation of claim 17 that recites “an energy input is made that is reduced compared with the energy input in the core region”.  In other words, it is unclear how an energy input can be the same as the core region while simultaneously be reduced when compared with the core region.
Regarding claim 19, it is unclear how “an irradiation plan of the three-dimensional component” is different from “a layer-based irradiation process”.
Additionally, it is unclear if “a shell region and a core region” is referring to the shell region and core region, as introduced in the “dividing” step of claim 19.  
Claim 20 recites the limitation "the selective laser melting".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, which depends upon claim 1, the embodiment of claim 7 requires “a shell region adjacent to the core region”.  This runs contrary to the 
Regarding claim 18, which depends upon claim 17, the embodiment of claim 18 requires “as a whole with the energy input of the core region”.  This runs contrary to the limitation of claim 17 that recites “an energy input is made that is reduced compared with the energy input in the core region”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180250744 (hereinafter Symeonidis).
Symeonidis discloses a method for generative manufacturing (three-dimensional printing of three dimensional objects, Title, Symeonidis) a three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, reproduced below, Symeonidis) from a powder (material bed 104, paragraph [0171] and Fig. 1, Symeonidis).  Further, Symeonidis defines the material as “elemental metal, metal alloy, ceramic, or an allotrope of elemental metal. In some embodiments, the pre-transformed material comprises a particulate material”, paragraph [0068], Symeonidis.

    PNG
    media_image3.png
    404
    306
    media_image3.png
    Greyscale

Further, Symeonidis discloses dividing a layer structure model of the component (Fig. 42A, reproduced below, Symeonidis) to be manufactured into a Symeonidis) and a shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) adjacent to the core region, wherein the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) forms at least a portion of the surface of the three-dimensional component (“the 3D object includes a skin, which can correspond to a portion of the 3D object that includes an exterior surface of the 3D object. The skin is sometimes referred to herein as a ‘rim,’ ‘contour,’ ‘contour portion,’ ‘perimeter,’ ‘perimeter portion,’ ‘outer portion,’ or ‘exterior portion’”, emphasis added, paragraph [0150], Symeonidis).

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale

Further, Symeonidis discloses performing a layer-based irradiation process based on the layer structure model (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire Symeonidis).
Additionally, Symeonidis discloses “[t]he various transformation processes described herein can be used in any combination suitable for accomplishing particular application requirements” (paragraph [0345], Symeonidis).
Furthermore, Symeonidis discloses (“[t]he variation may comprise variation in grain orientation, material density, degree of compound segregation to grain boundaries, degree of element segregation to grain boundaries, material phase, metallurgical phase, material porosity, crystal phase, crystal structure, or material type”, paragraph [0187], Symeonidis).
Moreover, Symeonidis discloses “an object can have at least 2, 3, 4, 5 or more regions of different material properties (e.g., microstructure, density and/or surface roughness)”, paragraph [0218].
Additionally, Symeonidis discloses the density can be given by the number of irradiations (“[i]n some embodiments, properties (e.g., density and/or surface roughness) of a hardened material formed from a first transformation operation (e.g., an STO or PMX process) can be modified by implementing a second transformation operation performed of that hardened material”, paragraph [0340], Symeonidis).
Symeonidis does not explicitly disclose a density of irradiated powder layers in the shell region is lower than in the core region that is adjacent in the layer plane direction, wherein the density is given by the number of irradiated layers in a direction normal to the powder layers per unit length. 
Another embodiment of Symeonidis discloses a density of irradiated powder layers in the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) is lower than in the core region that is adjacent in the layer plane direction “the fully dense hardened material bottom skin layer is capable of supporting formation of an additional structure that is (i) heavier than the bottom skin layer, (ii) more voluminous than the bottom skin layer, and/or (iii) denser than the bottom skin layer” (emphasis added) (paragraph [0344], Symeonidis).
Symeonidis contains multiple disclosures of widths/thicknesses of irradiated powder layers.
First, Symeonidis discloses wherein the density is given by the number of irradiated layers in a direction normal to the powder layers per unit length (“[d]ense portion of the 3D object may comprise a greater amount of transformed material than a porous portion of the 3D object. Dense may comprise heavily packed transformed material than a porous portion of the 3D object”, paragraph [0210], Symeonidis).  In addition, Symeonidis discloses “denser structure may be 
Second, Symeonidis discloses “[i]n some embodiments, a width of a crystal (e.g., dendrite) (or an average width of a portion of crystals (e.g., dendrites)) of the first portion (e.g., skin) is/are at least about 150%, 175%, 200% or 250% wider than a width of a crystal (e.g., dendrite) (or an average width of a portion of crystals (e.g., dendrites)) of the second portion (e.g., core)”, paragraph [0357]. Symeonidis.  Further, Symeonidis discloses “the skin can have grains (e.g., crystals)”, paragraph [0358].  The Examiner takes the position that the disclosure of width/thickness of the crystals/dendrite is, at least, directly proportional to the width/thickness of the skin.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to a density of irradiated powder layers in the shell region is lower than in the core region that is adjacent in the layer plane direction, wherein the density is given by the number of irradiated layers in a direction normal to the powder layers per unit length.  One skilled in the art would have been motivated to combine the references because doing so would “form a fully Symeonidis, paragraph [0344].
Regarding claim 2, Symeonidis discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein the layer-based irradiation process comprises a sequential application of powder layers (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire designed three-dimensional structure (3D object) is materialized”, paragraph [0003], Symeonidis).  Further, Symeonidis discloses multiple irradiations (“transforming energy beam (e.g., a type-1 energy beam (e.g., 101) or a type-2 energy beam (e.g., 108)”, paragraph [0171] and Fig. 1, Symeonidis).
However, the current embodiment of Symeonidis does not explicitly disclose wherein the powder layers are irradiated with a core energy input and the layers in the shell region are subject to a layer-selective irradiation.
 Symeonidis discloses wherein the powder layers are irradiated with a core energy input and the layers in the shell region are subject to a layer-selective irradiation (“type-1 energy beam used to form the contour (rim) at position 2813 can have a first power density profile … which can be different from a third power density profile used to form the interior portion at position 2815”, paragraph [0265] and Fig. 28A, Symeonidis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to have the powder layers are irradiated with a core energy input and the layers in the shell region are subject to a layer-selective irradiation.  One skilled in the art would have been motivated to combine the references because doing so would “in order to form a smoother surface of the contoured area (having reduced roughness)”.  See Symeonidis, paragraph [0265].
Regarding claim 4, Symeonidis discloses all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Symeonidis discloses shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) and layers of the applied powder layers being irradiated (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is Symeonidis).
However, the above embodiment of Symeonidis does not explicitly disclose wherein in the shell region or in a section of the shell region only every nth layer of the applied powder layers is irradiated.
Another embodiment of Symeonidis discloses wherein in a section of the shell region (bottom skin layer 672, paragraph [0215] and Fig. 6A, reproduced below, Symeonidis) only every nth layer of the applied powder layers is irradiated (irradiated layers correspond to the first portion 640 and the second portion 645, paragraph [0215] and Fig. 6A, Symeonidis).  This embodiment is directed toward “turbine blades”, and the Examiner asserts a person of ordinary skill would recognize that turbine blades would have repetition of the structure illustrated in Fig. 6A (i.e., a gap between the blades corresponds to 616 and a single blade corresponds to either 640 or 645).  See also Fig. 6B, not presented in this Office Action.


    PNG
    media_image5.png
    252
    407
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to have wherein in the shell region or in a section of the shell region only every nth layer of the applied powder layers is irradiated.  One skilled in the art would have been motivated to combine the references because doing so would allow one to produce an increased variety of objects (i.e., object that contain cavities, gaps, wires, or ledges, such as a turbine blade).  See Symeonidis, paragraph [0215].
Regarding claim 5, Symeonidis discloses all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein the irradiation within a powder layer in the core region (core 4206 and 4208, paragraph [0217] and Fig. 42A, Symeonidis) and the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) is carried out with the same laser power (“[t]he rim and the same energy beam, or different energy beams…  The tiles and the interior can be formed using any suitable energy beam (e.g., a type-1 energy beam, or a type-2 energy beam)”, emphasis added, paragraph [0225], Symeonidis). 
As discussed in the rejection of claim 1, Symeonidis discloses the shell region being less voluminous/dense than the core region (paragraph [0344], Symeonidis).  Further, Symeonidis discloses the less dense region (i.e., shell region) contains less transformed material (i.e., irradiated material) (paragraph [0210], Symeonidis).  
Based on the formula in page 8, line 20 of the instant application, reproduced below, the Examiner asserts that an increase in, at least, the scanning speed would reduce the energy input while keeping the laser power constant.  

    PNG
    media_image2.png
    32
    669
    media_image2.png
    Greyscale

Symeonidis discloses “[p]rinting process parameters, such as one or more characteristics of the energy beam(s) (e.g., power/energy, power density at the target surface, dwell time, scan speed, focus, and/or beam width), may be adjusted depending on whether the overhang being printed is at a shallow, steep or intermediate angle relative to the target surface, layering plane, and/or a direction perpendicular to the direction of build”, emphasis added, paragraph [0216].  Moreover, Symeonidis discloses “[t]he characteristics of the energy beam may speed, energy profile, or dwell time.…  At times, the energy beam may vary over time. The variation may be a tailing variation. The variation may be prescribed or adjusted in real-time (e.g., during the transforming operation)”, emphasis added, paragraph [0258].
In view of the above, the Examiner takes the position that a person of ordinary skill in the art would understand that keeping all of the other energy beam characteristics constant and changing the scanning speed of the laser would result in less material being transformed in the shell region.  In other words, Symeonidis discloses wherein the energy input in the shell region is reduced in comparison with the core region despite the same laser power due to a layer-selective irradiation.
Regarding claim 6, Symeonidis discloses all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein in the shell region or in a section of the shell region an irradiated powder layer (skin 4203, Fig. 472A, reproduced below, Symeonidis) coincides with an irradiated powder layer in the core region (core 4206, Fig. 472A, Symeonidis). 

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale


Further, Symeonidis discloses wherein this powder layer is irradiated in the shell region and in the core region in a common irradiation process (“[i]n some embodiments, the skin (e.g., bottom skin) of the overhang is formed using the same process parameters as those for the core of the overhang”, paragraph [0217], Symeonidis).
Regarding claim 7, Symeonidis discloses all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Symeonidis discloses when performing the layer-based irradiation process (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire designed three-dimensional structure (3D object) is materialized”, paragraph [0003], Symeonidis) in a shell Symeonidis), inskin parameters (“one or more characteristics of the energy beam(s) (e.g., power/energy, power density at the target surface, dwell time, scan speed, focus, and/or beam width), may be adjusted”, paragraph [0216], Symeonidis) are used that are provided for a density of irradiated powder layers in a core region (core 4206 and 4208, paragraph [0217] and Fig. 42A, Symeonidis), wherein the density is higher than the density of the powder layers in this shell region (“the fully dense hardened material bottom skin layer is capable of supporting formation of an additional structure that is (i) heavier than the bottom skin layer, (ii) more voluminous than the bottom skin layer, and/or (iii) denser than the bottom skin layer”, emphasis added, paragraph [0344], Symeonidis).
However, the above embodiment of Symeonidis does not explicitly disclose a shell region to which no adjacent core region is assigned in the layer plane direction.
Another embodiment of Symeonidis discloses a shell region (bottom skin layer 690, paragraph [0215] and Fig. 6C, reproduced below, Symeonidis) to which no adjacent core region is assigned in the layer plane direction (“[t]he bottom skin layer may be floating (e.g., suspended) anchorlessly within the material bed”, paragraph [0215] and Fig. 6C, Symeonidis).

    PNG
    media_image6.png
    216
    480
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to have a shell region to which no adjacent core region is assigned in the layer plane direction.  One skilled in the art would have been motivated to combine the references because doing so would allow one to produce an increased variety of objects (i.e., object that contain cavities, gaps, wires, or ledges, such as a turbine blade).  See Symeonidis, paragraph [0215].
Regarding claim 8, Symeonidis discloses all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein an applied powder layer has a thickness in the range of a mean grain size of the powder (“in some cases the grains (e.g., at least 2, 5, 10, 20, 50 or 100 grains) of the skin are (e.g., substantially) aligned with respect to an alignment line (e.g., build line z)”, paragraph [0357], Symeonidis).  See also paragraph [0355].
Regarding claim 9, Symeonidis discloses all of the limitations of claim 8, which claim 9 depends upon, as discussed above.  Additionally, Symeonidis Symeonidis).  Further, Symeonidis discloses “the skin can have grains (e.g., crystals)”, paragraph [0358].  In other words, the Examiner takes the position that crystal and grains to be analogous.
Regarding claim 10, Symeonidis discloses all of the limitations of independent claim 1, which claim 10 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein the extent of the shell region is determined (“[t]he thickness of the skin [4911] may vary depending on the application (e.g., function) of the object”, paragraph [0354] and Fig. 49, reproduced below, Symeonidis), and a distance of a contour from the irradiated area of a layer whose irradiation does not extend to the contour of the three-dimensional component (“a border may form between microstructures (e.g., melt pools) [4908 or 4909] indicative of different formation processes”, paragraph [0354] and Fig. 49, Symeonidis).  The Examiner takes the position that a person of 


    PNG
    media_image7.png
    352
    423
    media_image7.png
    Greyscale

Regarding claim 11, Symeonidis discloses all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above.  Additionally, Symeonidis discloses the surface of the three-dimensional component has at least two adjacent zones (skin 4203/4209 and core 4206/4208, Fig. 42A, reproduced below, Symeonidis) to which at least two irradiation strategies (“the 3D printing comprises a plurality of 3D object portions, at least two of which are formed by different 3D printing methodologies”, paragraph [0158], Symeonidis)  are assigned (“the 3D printing methodology may depend on the position of the 3D portion (e.g., with respect to the platform and/or requested 3D portion)”, paragraph [0158], Symeonidis) wherein at least one of the irradiation bottom skin layer is capable of supporting formation of an additional structure that is (i) heavier than the bottom skin layer, (ii) more voluminous than the bottom skin layer, and/or (iii) denser than the bottom skin layer”, emphasis added, paragraph [0344], Symeonidis).

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale

However, the above embodiment of Symeonidis does not explicitly disclose discloses a transition region of the zones, which forms the surface of the three-dimensional component, a change between the irradiation strategies within a layer is made in such a manner that a multiple change back and forth between the irradiation strategies is performed in a sequence of adjacent layers along the layer build-up direction.
Symeonidis discloses a transition region of the zones, which forms the surface of the three-dimensional component, a change between the irradiation strategies within a layer is made in such a manner that a multiple change back and forth between the irradiation strategies is performed in a sequence of adjacent layers along the layer build-up direction (“[t]he side surface (e.g., 5701) of the overhang may be formed using different types of energy beams and/or process (e.g., alternating hatching and tiling) than the top surface 5700”, paragraph [0362], Symeonidis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to have a transition region of the zones, which forms the surface of the three-dimensional component, a change between the irradiation strategies within a layer is made in such a manner that a multiple change back and forth between the irradiation strategies is performed in a sequence of adjacent layers along the layer build-up direction.  One skilled in the art would have been motivated to combine the references because doing so would produce an overhang with “a surface roughness at or below a prescribed value”.  See Symeonidis, paragraph [0362].
Regarding claim 12, Symeonidis discloses all of the limitations of claim 11, which claim 12 depends upon, as discussed above.  Additionally, Symeonidis Symeonidis) include at least one irradiation zone for the shell region (skin 4203/4209, Fig. 42A, Symeonidis) and one irradiation zone for a section, which is produced with an irradiation process according to the core region (core 4206/4208, Fig. 42A, Symeonidis).  Further, Symeonidis discloses “a skin (e.g., bottom skin) of the overhang may be printed using one or more different conditions compared to a core portion (also referred to herein as the "core" or "interior portion") of the overhang and/or 3D object”, paragraph [0217].

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale


Regarding claim 13, Symeonidis discloses all of the limitations of claim 11, which claim 13 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein the back and forth change (“[t]he side surface (e.g., 5701) of the Symeonidis) is effected by assigning transition parameters in an angular range around a predetermined transition angle (“[t]he angle may be shallow to a prescribed degree…. at most about 40⁰…. Form an overhang with a steep angle…. at most about 50⁰… form an overhang with an obtuse angle”, paragraph [0173], Symeonidis), wherein the assignment is effected by a predetermined pattern (“alternating” pattern, paragraph [0362], Symeonidis).
Additionally, Symeonidis discloses “[t]he various transformation processes described herein can be used in any combination suitable for accomplishing particular application requirements” (paragraph [0345], Symeonidis).
Regarding claim 14, Symeonidis discloses all of the limitations of claim 11, which claim 14 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein the back and forth change (“[t]he side surface (e.g., 5701) of the overhang may be formed using different types of energy beams and/or process (e.g., alternating hatching and tiling) than the top surface 5700”, paragraph [0362], Symeonidis) is effected by an assignment of a predetermined transition angle (“[t]he angle may be shallow to a prescribed degree…. at most about 40⁰…. Form an overhang with a steep angle…. at most about 50⁰… form an overhang with an obtuse angle”, paragraph [0173], Symeonidis), and increasing or decreasing zones Symeonidis) resulting from the transition angle (“exterior surface of the overhang (e.g., bottom skin) may be at an angle (e.g., .alpha.) of about 45, 35, 30, 25, 20, 15 or 10 degrees or lower with respect to a (e.g., average) layering plane (e.g., 4210), an exposed surface of the material bed and/or a supporting surface of the build platform”, paragraph [0217] and Fig. 42A, Symeonidis).  To elaborate, the zone associated with core 4206/4208is clearly increasing as a result of the angle.

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale

Further, Symeonidis discloses wherein the increasing or decreasing of the zones (skin 4203/4209 and core 4206/4208, Fig. 42A, reproduced below, Symeonidis) resulting from the transition angle is effected according to a predetermined pattern in the transition region (“alternating” pattern, paragraph [0362], Symeonidis).
Symeonidis discloses a manufacturing device for generative manufacturing (3D printing system 100, paragraph [0168] and Fig. 1, reproduced below, Symeonidis) of a three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) from a powder (material bed 104, paragraph [0171] and Fig. 1, Symeonidis) comprising:  a manufacturing space providing a work surface (“the one or more 3D objects are printed directly on the support surface of the platform (e.g., directly on the base [102])”, paragraph [0168] and Fig. 1, Symeonidis) and including a platform area (bottom of the enclosure 111, Fig. 1, Symeonidis); a building cylinder (105, Fig. 1, Symeonidis), which has a vertically movable (“direction in which the platform is lowered” 112, paragraph [0216] and Fig. 1, Symeonidis) support (base 102, paragraph [0168] and Fig. 1, Symeonidis) on which the three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) is to be manufactured in layers on a surface of a building platform (substrate 109, paragraph [0168] and Fig. 1, Symeonidis); a pusher device (layer dispensing mechanism, paragraph [0321] and Fig. 1, Symeonidis) with a coater (powder leveling mechanism 117, paragraph [0321] and Fig. 1, Symeonidis) for producing powder layers with the powder in a building platform area (exposed surface of the material bed 131, paragraph [0209] and Fig. 1, Symeonidis).

    PNG
    media_image3.png
    404
    306
    media_image3.png
    Greyscale

Further, Symeonidis discloses an irradiation system for generating a beam (type-1 energy beam 101 or type-2 energy beam 108, paragraph [0171] and Fig. 1, Symeonidis) for irradiating the powder layers in the building platform area (exposed surface of the material bed 131, paragraph [0209] and Fig. 1, Symeonidis) to produce the three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) layer by layer; and a control unit  (“computer system 1300 that is programmed or otherwise configured to facilitate the formation of a 3D object according to the methods provided herein”, paragraph [0365] and Fig. 13, reproduced below, Symeonidis) that, based on irradiation data of an irradiation plan of the three-dimensional component (3D object 106, Symeonidis), controls the manufacturing of the three-dimensional component.

    PNG
    media_image8.png
    328
    338
    media_image8.png
    Greyscale

Additionally, Symeonidis discloses dividing a layer structure model of the component to be manufactured into a core region (core 4206 and 4208, paragraph [0217] and Fig. 42A, reproduced below, Symeonidis) and a shell region adjacent to the core region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis), wherein the shell region forms at least a portion of the surface of the three-dimensional component (“[t]he skin (e.g., bottom skin) of the overhang can include an exterior (e.g., exposed) surface of the overhang”, paragraph [0217] and Fig. 42A, Symeonidis).

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale

Moreover, Symeonidis discloses performing a layer-based irradiation process based on the layer structure model (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire designed three-dimensional structure (3D object) is materialized”, paragraph [0003], Symeonidis). 
However, this current embodiment of Symeonidis does not explicitly disclose a density of irradiated powder layers in the shell region is lower than in the core region that is adjacent in the layer plane direction, wherein the density is given by the number of irradiated layers in a direction normal to the powder layers per unit length, wherein in particular the irradiation data define the regions to be irradiated of the powder layers, the regions to be irradiated include a shell region 
Another embodiment of Symeonidis discloses a density of irradiated powder layers in the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) is lower than in the core region that is adjacent in the layer plane direction “the fully dense hardened material bottom skin layer is capable of supporting formation of an additional structure that is (i) heavier than the bottom skin layer, (ii) more voluminous than the bottom skin layer, and/or (iii) denser than the bottom skin layer” (emphasis added) (paragraph [0344], Symeonidis).
Symeonidis contains multiple disclosures of widths/thicknesses of irradiated powder layers.
First, Symeonidis discloses wherein the density is given by the number of irradiated layers in a direction normal to the powder layers per unit length (“[d]ense portion of the 3D object may comprise a greater amount of transformed material than a porous portion of the 3D object. Dense may comprise heavily packed transformed material than a porous portion of the 3D object”, paragraph [0210], Symeonidis).  In addition, Symeonidis discloses “denser structure may be more compact than the porous matrix by about 1.5*, 2*, 5*, 10*, 20*, 30*, 40*, 50 times ("*")” (paragraph [0246]).  The Examiner asserts that a person of ordinary 
Second, Symeonidis discloses “[i]n some embodiments, a width of a crystal (e.g., dendrite) (or an average width of a portion of crystals (e.g., dendrites)) of the first portion (e.g., skin) is/are at least about 150%, 175%, 200% or 250% wider than a width of a crystal (e.g., dendrite) (or an average width of a portion of crystals (e.g., dendrites)) of the second portion (e.g., core)”, paragraph [0357]. Symeonidis.  Further, Symeonidis discloses “the skin can have grains (e.g., crystals)”, paragraph [0358].  The Examiner takes the position that the disclosure of width/thickness of the crystals/dendrite is, at least, directly proportional to the width/thickness of the skin.
As Symeonidis discloses a density of irradiated powder layers is lower in the shell region than in the core region, it logically follows that Symeonidis also discloses wherein in particular the irradiation data define the regions to be irradiated of the powder layers.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to a density of irradiated powder layers in the shell region is lower than in the core region that is adjacent in the layer plane direction, wherein the density is given by the number of irradiated layers in a direction Symeonidis, paragraph [0344].
Regarding claim 20, Symeonidis discloses all of the limitations of independent claim 1, which claim 20 depends upon, as discussed above.   Symeonidis discloses a component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) generatively manufactured from a powder (material bed 104, paragraph [0171] and Fig. 1, Symeonidis), wherein the component comprises:  a core region (core 4208, paragraph [0217] and Fig. 42A, Symeonidis) and a shell region (skin 4203 and 4209 “skin also referred to as a rigid portion skin”, paragraph [0217] and Fig. 42A, Symeonidis), wherein the shell region forms at exterior surface of the overhang (e.g., bottom skin) may be at an angle (e.g., .alpha.) of about 45, 35, 30, 25, 20, 15 or 10 degrees or lower with respect to a (e.g., average) layering plane (e.g., 4210)”, emphasis added, paragraph [0217] and Fig. 42A, Symeonidis), the selective laser melting (“[t]he transformation may include using a transforming energy beam, such as a laser beam, an electron beam, and/or other suitable type of energy beam. The transformation may comprise fusing. The fusing may comprise sintering or melting (e.g., completely melting)”, paragraph [0159], Symeonidis), each irradiated powder layer coincides with an irradiated powder layer in the core region (Fig. 42A, reproduced below, Symeonidis).

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale

However, the above embodiment of Symeonidis does not explicitly disclose selective laser melting was carried out at least in a part of the shell region with a 
In another embodiment, of Symeonidis discloses the shell region (“[t]he height (e.g., thickness) of the ASBS [anchorlessly suspended bottom skin layer] may be larger than the average height of the subsequent layer of the 3D object”, paragraph [0167], Symeonidis).
The Examiner takes the position that as Symeonidis discloses a shell region having a larger layer thickness and the layers/regions are oriented, it logically follows that the shell region would have fewer layers than the core region.
Based on the formula in page 8, line 20 of the instant application, reproduced below, the Examiner asserts that an increase in, at least, the scanning speed would reduce the energy input while keeping the laser power constant.  

    PNG
    media_image2.png
    32
    669
    media_image2.png
    Greyscale

In view of the above, the Examiner takes the position that a person of ordinary skill in the art would understand that keeping all of the other energy beam characteristics constant and changing the layer thickness would result in a reduced energy input.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to include selective laser melting was carried out Symeonidis, paragraph [0344].

Claims 3, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Symeonidis in view of  U.S. Patent Application Publication No. 20180071986 (hereinafter Buller).
Regarding claim 3, Symeonidis discloses all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein, in the case of layer-selective irradiation of the shell region (“type-1 energy beam used to form the contour (rim) at position 2813 can have a first power density profile … which can be different Symeonidis).  Alternatively, or in addition, Symeonidis discloses wherein, in the case of layer-selective irradiation of the shell region (“type-2 energy beam used to form the contour (rim) at position 3613 can have a first power density profile … which can be different from a third power density profile used to form the interior portion 3615”, emphasis added, paragraph [0265] and Fig. 36A, Symeonidis).
Further, Symeonidis discloses (“[t]he use of a type-1 energy beam or type-2 energy beam may depend, in part, on the geometry of the 3D object”, paragraph [0223], Symeonidis).  Additionally, Symeonidis discloses (“[i]t should be noted that any suitable combination of energy beams (e.g., type-1 energy beam and type-2 energy beam) can be used to form any suitable portion (e.g., contour and interior portion) of a 3D object”, paragraph [0227], Symeonidis).
Symeonidis discloses “[p]rinting process parameters, such as one or more characteristics of the energy beam(s) (e.g., power/energy, power density at the target surface, dwell time, scan speed, focus, and/or beam width), may be adjusted depending on whether the overhang being printed is at a shallow, steep or intermediate angle relative to the target surface, layering plane, and/or a direction perpendicular to the direction of build”, paragraph [0216].
Symeonidis discloses “[d]ifferent processes may result in different portions of the overhang materials of different properties (e.g., microstructure, density and/or surface roughness)”, emphasis added, paragraph [0218].  
In summary, Symeonidis discloses different beams with different characteristics, the different beams with different characteristics may depend upon the surface geometry of the object, and the beam characteristics relate to the density of the layers.  In view of the above, the Examiner takes the position that a person of ordinary skill in the art would understand that Symeonidis discloses “the density of irradiated powder layers is varied in dependence on the surface geometry of the three-dimensional component”, as recited in claim 3.
Finally, Symeonidis discloses “[d]ense portion of the 3D object may comprise a greater amount of transformed material than a porous portion of the 3D object”, paragraph [0210].
 However, Symeonidis does not explicitly disclose wherein the density of irradiated powder layers in the region of an overhang structure is further reduced the larger a distance between contours of adjacent layers is.
Buller is directed toward a method for generating a three-dimensional object.  Buller teaches wherein the density of irradiations (hatch lines, paragraph [0184] and Fig. 6B, reproduced below, Buller) in the region of an overhang Buller).

    PNG
    media_image9.png
    191
    410
    media_image9.png
    Greyscale


Further, Buller teaches “[t]he partitioning [i.e., separation or gap] may reduce the energy density on a selected position (e.g., edge or kink) of the generated 3D object, as compared to a non-partitioned formation of the layer of hardened material”, paragraph [0197].  The Examiner takes the position that a person of ordinary skill in the art would understand that the hatch lines in Fig. 6B of Buller correspond to transformed material.  Further, the Examiner asserts that a person of ordinary skill in the art would understand that as there is less transformed material at the edge corresponding to point 634, that Buller teaches wherein the density of irradiated powder layers in the region of an overhang structure is further reduced the larger a distance between contours of adjacent layers is.
Symeonidis to incorporate the teachings of Buller to have the density of irradiated powder layers in the region of an overhang structure is further reduced the larger a distance between contours of adjacent layers is.  One skilled in the art would have been motivated to combine the references because doing so would “minimizing time needed to heat the material, minimizing time needed to cool the material, minimizing the time needed to scan the area that needs to receive energy or minimizing the energy emitted by the at least one energy source”.  See Buller, paragraph [0375].
Regarding claim 15, Symeonidis discloses a method for generative manufacturing (three-dimensional printing of three dimensional objects, Title, Symeonidis) of a three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, reproduced below, Symeonidis) from a powder (material bed 104, paragraph [0171] and Fig. 1, Symeonidis).  Further, Symeonidis defines the material as “elemental metal, metal alloy, ceramic, or an allotrope of elemental metal. In some embodiments, the pre-transformed material comprises a particulate material”, paragraph [0068], Symeonidis. 
Additionally, Symeonidis discloses the component having an overhang structure (Fig. 42A, reproduced below, Symeonidis) and being manufactured on a build platform”, emphasis added, paragraph [0217] and Fig. 42A, Symeonidis) by selective laser melting (“[t]he transformation may include using a transforming energy beam, such as a laser beam, an electron beam, and/or other suitable type of energy beam. The transformation may comprise fusing. The fusing may comprise sintering or melting (e.g., completely melting)”, paragraph [0159], Symeonidis).

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale

Moreover, Symeonidis discloses providing an irradiation plan based on a layer model of the three-dimensional component (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the Symeonidis), wherein the layer model includes a sequence of layers (Fig. 42A, Symeonidis), each of which is associated with a layer-specific contour of the component (skin 4203/4209, Fig. 42A, Symeonidis).
Furthermore, Symeonidis discloses wherein the sequence includes a first subgroup of layers (side surface of the overhang formed by a hatching process, paragraph [0362], Symeonidis) and a second subgroup of layers (side surface of the overhang formed by a tiling process, paragraph [0362], Symeonidis), which are interleaved in one another (“[t]he side surface (e.g., 5701) of the overhang may be formed using different types of energy beams and/or process (e.g., alternating hatching and tiling) than the top surface 5700”, emphasis added, paragraph [0362], Symeonidis).
Symeonidis also discloses performing a sequential application of powder layers on the building platform and irradiating the powder layers with irradiation parameters of the laser beam according to the irradiation plan (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire designed three-dimensional structure (3D object) is materialized”, paragraph [0003], Symeonidis).
Symeonidis does not explicitly disclose wherein in the first subgroup of layers in the region of the overhang structure an irradiation of the powder up to the contour is planned, and in the second subgroup of layers in the region of the overhang structure an irradiation of the powder is planned only up to a distance from the contour.
Buller is directed toward a method for generating a three-dimensional object.  Buller teaches “[t]aking the tile paths in FIG. 6A as an example: the energy beam may travel first though the path 611, then to path 612, then to path, 613, then to path 614 and finally to path 615”, paragraph [0197] and Fig. 6A, reproduced below.

    PNG
    media_image10.png
    304
    423
    media_image10.png
    Greyscale

Buller teaches wherein in the first subgroup of layers in the region of the overhang structure an irradiation of the powder up to the contour is planned (layer associated with path 615, Fig. 6A, Buller), and in the second subgroup of layers in Buller).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Symeonidis to incorporate the teachings of Buller to include wherein in the first subgroup of layers in the region of the overhang structure an irradiation of the powder up to the contour is planned, and in the second subgroup of layers in the region of the overhang structure an irradiation of the powder is planned only up to a distance from the contour.  One skilled in the art would have been motivated to combine the references because doing so would “minimizing time needed to heat the material, minimizing time needed to cool the material, minimizing the time needed to scan the area that needs to receive energy or minimizing the energy emitted by the at least one energy source”.  See Buller, paragraph [0375].
Regarding claim 17, the cited prior art references teach all of the limitations of independent claim 15, which claim 17 depends upon, as discussed above.  Additionally, the cited prior art references teach, in the layer structure model (Fig. 42A, Symeonidis), a layer is subdivided into irradiation fields (fields associated with the skin and core, Fig. 42A, Symeonidis), and wherein, in the irradiation process, into irradiation fields in the shell region (skin 4203/4209, Fig. 42A, Symeonidis), in the near-contour region of the layer (layer associated with path 614, Fig. 6A, Buller). 
As discussed in the rejection of claim 15, Symeonidis discloses the shell region being less voluminous/dense than the core region (paragraph [0344], Symeonidis).  Further, Symeonidis discloses the less dense region (i.e., shell region) contains less transformed material (i.e., irradiated material) (paragraph [0210], Symeonidis).  
Based on the formula in page 8, line 20 of the instant application, reproduced below, the Examiner asserts that an increase in, at least, the scanning speed would reduce the energy input while keeping the laser power constant.  

    PNG
    media_image2.png
    32
    669
    media_image2.png
    Greyscale

Symeonidis discloses “[p]rinting process parameters, such as one or more characteristics of the energy beam(s) (e.g., power/energy, power density at the target surface, dwell time, scan speed, focus, and/or beam width), may be adjusted depending on whether the overhang being printed is at a shallow, steep or intermediate angle relative to the target surface, layering plane, and/or a direction perpendicular to the direction of build”, emphasis added, paragraph [0216].  Moreover, Symeonidis discloses “[t]he characteristics of the energy beam may comprise trajectory, delay-time, fluence, power per unit area (i.e., power density), cross-section, focus/defocus, speed, energy profile, or dwell time.…  At times, the 
In view of the above, the Examiner takes the position that a person of ordinary skill in the art would understand that keeping all of the other energy beam characteristics constant and changing the scanning speed of the laser would result in less material being transformed in the shell region.  In other words, Symeonidis discloses wherein the energy input in the shell region is reduced in comparison with the core region despite the same laser power due to a layer-selective irradiation.
Regarding claim 18, the cited prior art references teach all of the limitations of claim 17, which claim 18 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the irradiation fields (fields associated with the skin and core, Fig. 42A, Symeonidis) of a layer (Fig. 42A, reproduced below, Symeonidis), which are cut by the contour of the layer (exterior surface of skin 4203/4209, Fig. 42A, Symeonidis), are irradiated only in the inner region (core 4206 and 4208, paragraph [0217] and Fig. 42A, Symeonidis) forming the component (3D object 106, paragraph [0168] and Fig. 1, reproduced below, Symeonidis) are irradiated as a whole with the reduced energy input (as discussed in the rejection of claim 17).

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale

The remainder of claim 18 is determined to be optional steps that are not required by the recited method.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Symeonidis in view of  Buller and further in view of U.S. Patent Application Publication No. 20180111319  (hereinafter Brezoczky).
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 15, which claim 16 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein, for applying the powder layers (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one”, paragraph [0003], Symeonidis), powder is applied with a coater (powder leveling mechanism 117, paragraph [0321] and Fig. 1, reproduced below, Symeonidis) from a supply region (powder dispensing Symeonidis) in an application direction (towards the material bed 104, Fig. 1, Symeonidis) and the overhang structure (Fig. 42A, Symeonidis).

    PNG
    media_image11.png
    413
    316
    media_image11.png
    Greyscale

However, the cited prior art references do not explicitly teach the overhang structure is aligned against the application direction in such a way that the contour of at least one layer to be subsequently irradiated in the region of the overhang structure extends closer to the supply region than the contour of a previously irradiated layer.
Brezoczky is directed toward the operation of three-dimensional printer components.  Brezoczky teaches the overhang structure is aligned against the Brezoczky).

    PNG
    media_image12.png
    262
    457
    media_image12.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Symeonidis to incorporate the teachings of Brezoczky to have the overhang structure is aligned against the application direction in such a way that the contour of at least one layer to be subsequently irradiated in the region of the overhang structure extends closer to the supply region than the contour of a previously irradiated layer.  One skilled in the art would have been motivated to combine the references because doing so would allow a planar layer formed “during the single translation cycle” (i.e., reduced complexity).  See Brezoczky, paragraph [0232].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761